           Case 1:19-cv-01051-LJO-BAM Document 12 Filed 12/18/19 Page 1 of 3



 1   MARTIN & BONTRAGER, APC
     G. Thomas Martin, III (SBN 218456)
 2   Nicholas J. Bontrager (SBN 252114)
 3   6464 W. Sunset Blvd., Suite 960
     Los Angeles, CA 90028
 4
     T: (323) 940-1700
 5   F: (323) 238-8095
 6   Tom@mblawapc.com
     Nick@mblawapc.com
 7
 8   Attorneys for Plaintiff
     SHELLY ROBERTSON
 9
10
                           UNITED STATES DISTRICT COURT
11
                         EASTERN DISTRICT OF CALIFORNIA
12
13
     SHELLY ROBERTSON,                          Case No.: 1:19-CV-01051-LJO-BAM
14
                  Plaintiff,
15
           vs.                                  STIPULATION TO DISMISS
16
                                                ENTIRE MATTER WITH
17                                              PREJUDICE
     CAPITAL ONE BANK, N.A.,
18
                  Defendant(s).
19
20
           NOW COMES Plaintiff, SHELLY ROBERTSON, and Defendant,
21
     CAPITAL ONE BANK (USA), N.A., incorrectly sued as Capital One Bank, N.A.,
22
     by and through the undersigned counsel, and hereby jointly move this Honorable
23
     Court for a dismissal of the instant matter in its entirety, WITH PREJUDICE
24
     pursuant to Fed. R. Civ. P. 41(a)(2), with each party to bear its own attorneys’ fees
25
     and costs.
26
     ///
27
     ///
28
     ///
                                               -1-

                                                                    STIPULATION TO DISMISS
          Case 1:19-cv-01051-LJO-BAM Document 12 Filed 12/18/19 Page 2 of 3



 1
 2                                     RESPECTFULLY SUBMITTED,
 3
 4
 5   Dated: December 18, 2019                   MARTIN & BONTRAGER, APC
 6
 7                                     By: /s/ Nicholas J. Bontrager
 8                                              Nicholas J. Bontrager
 9                                              Attorney for Plaintiff
10
11   Dated: December 18, 2019                   BALLARD SPAHR LLP
12
13                                     By: /s/ Stacy H. Rubin
14                                              Stacy H. Rubin
15                                              Attorney for Defendant
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          -2-

                                                                STIPULATION TO DISMISS
           Case 1:19-cv-01051-LJO-BAM Document 12 Filed 12/18/19 Page 3 of 3



 1
 2                                PROOF OF SERVICE
 3
           I, Nicholas J. Bontrager, state the following:
 4
 5          I am employed in Los Angeles, California; I am over the age of 18 and am
 6   not a party to this action; my business address is 6464 W. Sunset Blvd., Suite
     960, Los Angeles, CA 90028. On December 18, 2019, I served the following
 7   documents:
 8
           STIPULATION TO DISMISS
 9
10         On all parties of record, through counsel
11
12
13         By the following means of service:
14
     [X]   BY ELECTRONIC CASE FILING: I filed the submitted the document
15         listed above via the court’s Electronic Case Filing (ECF) system which
16         provides electronic mail (email) service of the listed document directly to
           the party listed above to his/her “email address of record.”
17
18
     [X]   STATE: I declare under penalty of perjury under the laws of California
19
           that the above is true and correct.
20
21         Executed on December 18, 2019, at Los Angeles, California.
22                                                   By:/s/ Nicholas J. Bontrager
23                                                          Nicholas J. Bontrager
24
25
26
27
28

                                               -3-

                                                                     STIPULATION TO DISMISS
